DETAILED ACTION
This Office Action is in response to the RCE filed on 09/14/2021. Claims 1, 10 and 16 were amended. No claims were added. Claims 13-16 were cancelled.
Claims 1-20 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-9, 10-15 and 16-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
From independent claim 1:
determining, for a plurality of potential views, one or more dimensions to be presented;
 determining, for each dimension, an amount of influence that dimension has on a presentation of the potential anomaly in the corresponding potential view based on the set of correlated records and a statistical correlation of the at least one characteristic of the particular asset and the potential anomaly;
 and identifying the suggested view from the plurality of potential views by selecting a potential view which presents dimensions that have a maximum relative influence on the presentation of the potential anomaly;
 providing, for each asset in a potentially anomalous state, the suggested view in the user interface based on the potential anomaly, the asset specific context, and at least one characteristic associated with a determination that the potential anomaly exists, wherein the sungested view provides drill-down capabilities to display additional asset specific information associated with the asset in a potentially anomalous state, the additional asset specific information not presented in dimensions of the suggested view;
receiving input from a user identifying at least one asset identified in the presentation as anomalous as a non-anomalous asset; modifying, based on the received input, at least one anomaly-detection rule applied to identify the asset as anomalous.
The closest prior art of record teaches:
Fineis et al. (Pub. No.: US20180060703-herein after- Fineis) teaches identify the abnormal of asset based on the training of data reflective of normal asset operation [Abstract], Finies further teaches using an abnormal condition rules for anomaly detection of plurality assets as it can be seen at Fif.1, Fig2, Par.0066. However, Fineis does not teach the limitations mentioned above.
In addition, Zicheng et al. (Anomaly Detection in GPS Data Based on Visual Analytics-University of Illinois at Urbana-Champaign-herein after- Zicheng at al.) teaches using a machine learning model to identify the taxi driving behavior based on the characteristic of particular assets, provide the suggest view of plurality of context based on the potential anomaly, presenting a dimension that have maximum influence of the potential anomaly detection. [Pages 54-57]. Using Speed, Time, Load and 
Furthermore, Ming et al. (Pub. No.: US 20110298804 -herein after- Ming) teaches drill down capability to display the further information, such as a specific data causing blockage, which is not provided in the suggested view screen, as it can be seen at the [Fig.6, Par.0040]. However, Ming does not teach the limitations mentioned above.
Claim 10 includes that same limitations identified in regards to claim 1 and is allowable for the same reasons. 
Claim 16 includes that same limitations identified in regards to claim 1 and is allowable for the same reasons. 

When taken in context, the claims as a whole were not uncovered by the prior art.  Dependent claims 2-9, 11-15 and 17-20 are allowed as they depend upon an allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement or Reasons for allowance.”
Conclusion
Claims 1- 20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 2725747. The examiner can normally be reached on 7:30 - 5:00 M TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/E.T./
Examiner, Art Unit 2126
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128